ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °#15%61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE
CONCESSION FORESTIERE SI.CO.BOIS 033/04

PREAMBULE

Un plan de gestion commun aux trois concessions SICOBOIS (GA: 033/04,
032/04 et 042/04) a été établi et validé. Ce premier plan de gestion forme la
Superficie Sous Aménagement (SSA) des concessions SICOBOIS, conformément
à l'Arrêté n°028/CAB/MIN/ECN-T/27/JEB/08 du 11 août 2008 fixant les modèles
des contrats de concession d'exploitation des produits forestiers et des cahiers des
charges y afférent.

Dans ce plan de gestion, les AAC réelles sont situées dans la GA 042/04 (AAC 1 et
4) et la GA 032/04 (AAC 2 et 3). Aussi, aucune exploitation n'est planifiée jusqu'à
2015 dans la GA 033/04 ; objet de la présente clause sociale.

Le premier bloc quadriennal comprenant les AAC1, 2, 3 et 4 concerne le
groupement GUMBA-EBONGO et est couvert par une seule clause.

Le montant prévisionnel du fonds de développement est de 167.266 $. Ce montant
est calculé sur des Assiettes Annuelles de Coupe théoriques. Pour permettre la
réalisation de la première infrastructure socio-économique, SICOBOIS a convenu
avec les communautés locales de verser une avance remboursable de 27.704 $
repartie comme suit (i) 15.704 $ qui correspondent aux 10 % du montant total des
réalisations des infrastructures et qui seront dégagés au moment de la signature
de l'accord conformément à l'AM N°023 et 12.000 $ qui seront décaissés dans un
délai de deux ans même si l'exploitation n’a pas été initiée.

1 3 4 6 FA

ie +" | À | & |#

#1 12 13 14 15 16 17

m | EI)" m q2 A

21 22 23 24 25 26 27

@ |Z4' |# x 4 |#

31 32 33 34 35 36 37
g | 41 IEEE 7
41 42 43 SICOBOIS ONG
LE ”i WW Ge
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Page 2 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU
CAHIER DES CHARGES DU CONTRAT DE
CONCESSION FORESTIERE SI.CO.BOIS GA 033/04

Entre :

1° Les communautés locales des villages de LIKENGO, BOKALAKITI, BONGAMBOLA,
GUMBA-NGALE, GUMBA-NGALE1, LIKASA, BOMOLE1, BOBELE, GUMBA-
NGALE2, DIOBO du Groupement GUMBA-EBONGO dont la liste des composantes
est reprise en annexe 1 située dans :

Le groupement GUMBA-EBONGO,

Le secteur de MONGALA-MOTIMA,

Le territoire de LISALA,

Le district de MONGALA,

La province de l'EQUATEUR,

en République Démocratique du Congo,
Représentées par :

TT
PM

si
C4

-
D
&
=
rs
mi]

PR à

HD xl

SICOBOIS ONG

J

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2e3sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

- Pouvoir coutumier et notabilités:

P due Localité Nom post-noms Fonction

à | GUMBA-NGALE MOKULA MONGENGE J. Paul Chef de Groupement
2 LIKENGO MAKOSA YOGO Chef de terre
3 LIKENGO ANGBALU MONGOMO Chef de localité
4 | BOKALAKITI EKANGA MONAMA Chef de terre
5 BOKALAKITI MOKITI NDONGU Chef de localité
6 BOMOLE 2 LIKIMBA MALIBA Chef de terre
7 BOMOLE 2 NGBALOMA LEBO Chef de localité
8 BONGAMBOLA ABONGE DEY Chef de terre
9 BONGAMBOLA AFODIKO ATANGU Chef de localité
10 DIOBO BAMBE ZUBU Chef de terre
11 DIOBO NZULA NGOLU Chef de localité
12 LIKASA TALI MOSUKU Chef de terre
13 LIKASA MODUBA PESO Chef de localité
14 BOBELE LIKUNDU TASAKO | Chef de terre
15 BOBELE MALEBO ANGBONGAMBAI Chef de localité
16 NGUMBA NGALE 1 MOKPOLEA MONDOBA Chef de terre
17 NGUMBA NGALE 1 MBUDU KOKOMOTO Chef de terre
18 NGUMBA NGALE 1 MATETE MBADI Chef de localité
19 | BOLMOLE 1 LUNGU AYAPONO Chef de terre
20 BOLMOLE 1 MANDEBO MBOLI Chef de localité
21 NGUMBA NGALE 2 AMIDO MONDOSE

1 2 3 4 5 6

œæ |" |4 1e

11 12 13 14 15 16

mITIMl LE |mU

21 22 23 24 25 | 2

TE" x |[#H|4

31 32 | 3 34 35 36

Fall EE
41 42 43 SICOBOIS | ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

Page 4 sur 61

SICOBOIS GA 33/04
22 NGUMBA NGALE 2 | MABOMEA EKPENGELELE Chef de localité
23 GUMBA-NGALE | MAMBENGEA BIKA Chef de terre
24 _|GUMBA-NGALE | AYAPONO MAMBENGEA Chef de localité
- Pour les membres des Comités locaux :
N° Comité de ,
Para | Localité Nom et post-noms |négociati ES ds Conte Fonction
gestion de suivi
phe on
25 |LIKENGO MOLOFA EKOMBO membre | Religieux
26 |BOKALAKIT [NO pEe © Conseiller Cultivateur
27 |BOKALAKITI ts membre | Cultivateur
28 |BOKALAKITI NDAMBA MWAKO | Conseiller Religieux
29 |BOMOLE 2 NDAMBA LIBONGA Conseiller Cultivateur
30 |BONGAMBOLA |ESOMBA LIKOKO Conseiller Enseignant
31 |BONGAMBOLA |MANZABE PELA membre | Enseignant
32 |DIOBO EP Conseiller | Conseiller Enseignant
33 |DIOBO MESSE membre | Cultivateur
34 |LIKASA NDONGABI LIBOLA Trésorier Commerçant
MOTAKU :
35 |LIKASA MANZELEA membre |Enseignant
NGANZOA à à
36 |BOBELE AGWANGALE Conseiller Enseignant
37 |BOBELE MBIDA NONDOLA membre |Enseignant
1 2 3 4 5
mn [M | 4 Ze |f
11 12 13 14 5
21 22 23 24 25
CAEAREE x T4
31 32 33 34 35
sal]
41 42 Ï 43 SICOBOIS | ONG
pal F
| W 1

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e5sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

38 Notes ANZILOA ELOMBO | Conseiller | Conseiller Enseignant
ca, (QE MONGAMBO TALI membre | Enseignant
40 |BOMOLE 1 MOKONGO NZILI Conseiller Enseignant
41 ss RE Conseiller Enseignant
42 |GUMBA-NGALE Here à Président Enseignant
43 |GUMBA-NGALE à membre | Religieux

Et ci-après dénommée «la communauté locale», d’une part ;

Et

2° La SOCIETE INDUSTRIELLE CONGOLAISE DE BOIS SPRL, en sigle SI.CO.BOIS
immatriculée au nouveau registre de commerce sous le numéro 493/Matadi, Id 01-022-
A36293Y ayant son siège social au n° 7818, Avenue KINGABWA, Quartier KINGABWA
dans la commune de LIMETE représentée par Monsieur Alain SOMJA, Administrateur
Gérant, qui a donné délégation de signature à Mr. Pierre Louis LEZIN Directeur
d'Exploitation, (annexe 17)

Et ci-après dénommée « le concessionnaire forestier », d'autre part ;

Etant préalablement entendu que :

La société SICOBOIS est titulaire du titre forestier n°33/04 selon la convention
N°033/CAB/MIN/ECN-EF/04 du 25 Jun 2004 portant octroi d’une garantie
d'approvisionnement en matière ligneuse jugé convertible en contrat de concession
forestière comme notifié par la lettre n° °181/CAB/MIN/ECN-T/15/JEB/2009 du 21 JAN
2009 (annexe 2 et annexe 3).

1 3 5 6 7
Fe À fl

11 13 15 16
A

27)
#

35 36 37

Ê

Æ
Ze
T

… È
Pix PRE (ES
È
5

LISE e | |.

42 43 SICOBOIS ONG

UE 1

# 0704 (?
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Pare6suri
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Cette forêt ou portion de forêt est circonscrite dans les limites suivantes :

° Au nord: par la rivière Dua, partie comprise entre les rivières Eboma et Moniele;

° Au sud: par la rivière Motima, partie comprise entre la rivière Mimbo et la route
reliant le centres de Businga et Lisala en passant par les villages Gumba, Diobo,
Libombo, Bandaka;

° A l'est : par la route reliant les centres de Lisala et Businga, partie comprise entre la
rivière Motima et l’'embranchement de la rivière Moniele passant à pus de 4km des
villages Botulu et Diobo, en suite descendre cet embranchement et la rivière
Moniele jusqu'à la rivière Dua ;

° A l'ouest: la rivière Eboma ; rejoindre par une ligne droite la source de la rivière
Eboma à la route menant vers le village Bokweli. Ensuite suivre cette route jusqu'à
la rivière non identifiée qui passe au village Mongili-Nzinga, de ce point descendre
cette rivière jusqu’au confluent avec l'embranchement qui prend sa source près du
village Kumbele, et remonter cet embranchement jusqu'à la source ; rejoindre par
une ligne droite, la source de l'embranchement précité et la source de la rivière
Lisonga et descendre cette dernière jusqu'à la rivière Mimbo que l’on descendra
jusqu'à la rivière Motima.

Cartes localisation des AAC en annexe 4,

Mr. Roger LIBWELO Mata MUPOTI matricule... 76 %.-.4.4X.…., Administrateur de
Territoire, assiste à la signature du présent accord en qualité de témoin et garant de la
bonne application du présent contrat.

CHAPITRE 1: DES DISPOSITIONS GENERALES

Article 1:
Le présent accord constitue la clause sociale du cahier des charges du contrat de
concession forestière.
Il a pour objet principal, conformément à l'article 13 de l'Annexe 2 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 du 7 août 2008 fixant les modèles de contrat de
concession d'exploitation des produits forestiers et de cahier des charges y afférent,
d'organiser la mise en œuvre des engagements du concessionnaire forestier relatifs à la

1 2 3 4
“me 7 4 2
11 12 13] 14

m | Il"

21 22 | 23 24

{
E [2 le x
31 32 33 34
"É

g-| 7 | 4

41 42 43 SICOBOIS ONG
Au c

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2æ7sur61

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

réalisation des infrastructures socio-économiques et services sociaux au profit de la
communauté locale.

Il vise aussi à régler les rapports entre les parties en ce qui concerne la gestion de la
concession forestière.

Article 2 :

Pendant la période de préparation du plan d'aménagement, cet accord fait partie du plan
de gestion, annexé au cahier des charges, qui décrit l'ensemble des investissements et
des activités qui sont entreprises et réalisées par le concessionnaire pendant les quatre
premières années du contrat de concession, et se rapporte aux quatre premières assiettes
annuelles de coupe, conformément à l’article 1 de l'Annexe 1 de l'arrêté
n°28/CAB/MIN/ECN-T/27/JEB/08 précité.

Lorsque le plan d'aménagement, annexé de son cahier des charges, est approuvé, cet
accord couvre alors une période de cinq années, comme l'indique l’article 17 de l’Annexe
1 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08 précité, et se rapporte à un nouveau bloc de
cinq assiettes annuelles de coupes.

Article 3 :
Les parties peuvent de commun accord et moyennant un avenant, modifier une
quelconque clause du présent accord.

1 2 3 4
. 7 Ee
11 12 13: 14
ox ÆE Ua L
21 22 23 24
eo l'A LE x
31 [_ 32 33 34
ANNEES
41 42 43 SICOBOIS

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES PÆ8sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

CHAPITRE 2 : OBLIGATIONS DES PARTIES
SECTION 1 : OBLIGATIONS DU CONCESSIONNAIRE FORESTIER

Article 4 :

Les obligations spécifiques légales, telles que prescrites par l’article 89, alinéa 3, point c,
du Code forestier, incombant au concessionnaire forestier en matière d’infrastructures
économiques et des services sociaux portent spécialement sur (i) la construction,
l'aménagement des routes ; (ii) la réfection, l'équipement des installations hospitalières et
scolaires ; (iii) les facilités en matière de transport des personnes et des biens.

Dans ce cadre, le concessionnaire forestier s'engage à financer à travers le Fonds de
Développement (cf. Article 11), au profit de la communauté locale, la réalisation des
infrastructures socio-économiques ci-après :

+ Construction, aménagement des routes :
Pas de réalisation prévue dans le cadre de la clause sociale

°  Réfection, équipement des installations hospitalières et scolaires :

Réfection, équipement des installations hospitalières et scolaires :
Construction écoles avec bureaux en brique cuites 6 classes de 288 m°

Localisation
GUMBA-
CENTRE

DIOBO

[EOKALARM 1

Construction école avec bureau en brique cuites 6 classes de 288 m°
Construction école avec bureau en brique cuites 6 classes de 288 m°
Construction école avec bureau en brique cuites 6 classes de 288 m°?

°+ Autres:
Acquisition d'une décortiqueuse de riz GUMBA NGALE 1 1
Acquisition d'une décortiqueuse de riz BOMOLE 2 1
Acquisition d'une décortiqueuse de riz GUMBA NGALE 2 1
Acquisition d'une décortiqueuse de riz BOBELE 1
Acquisition d'une décortiqueuse de riz LIKENGO !
Acquisition poste à souder BONGAM 1
4 2 3 4 5 6 7 8 ÇY Q
GE PP
S
| Lens La Â > 17 LS 4 ké
11 12 13 14 15 16 AT. y 2
C2
m [TC] À m |ÜL| 04 >
21 22 23 24 25 26 27 2 Cp, 22% sw x
7 7 Se
CAbAR X Jules WF RS
31 33 34 35 36 7 38 39 40
41 42 43 SICOBOIS ONG
4 {
Ve A (E4 A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Pre 95sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

e+ Facilités en matière de transport des personnes et des biens :
Les facilités en matière de transport des personnes et des biens sont décrites en annexe

1 |] 2 3 4 5 6
m_|" |4 2 _|/7

1 12 13 | 14, 15 16
NESLEN AT
21 22 23 | 24 25 | 26
31 32 33 34 [35 36
&lT Al FE
41 42 43 SICOBOIS | ONG
Jr |, [W 1

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e10sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Article 5:
Comme indiqué à l’article 3 de l'Annexe 2 de l'arrêté n°28/CAB/MIN/ECN-T/27/JEB/08
précité, sont apportées en annexes 6 ; 7 ; 8; 9; 10,11,12, des informations plus détaillées
se rapportant aux engagements prévus à l’article 4 du présent accord et concernant :
1) les plans et spécifications des infrastructures ;
2) leur localisation et la désignation des bénéficiaires ;
3) le chronogramme prévisionnel de réalisation des infrastructures et de fourniture des
services ainsi que ;
4) les coûts estimatifs s’y rapportant.

Article 6 :
Les coûts d'entretien et de maintenance des infrastructures sont à considérer
spécifiquement dans la mesure où ils vont devoir s'appliquer bien au-delà de la période
d'exploitation des 4 assiettes annuelles de coupe sur lesquelles sont prélevées les
ressources forestières et calculées les ristournes, destinées à financer la réalisation des
infrastructures socio-économiques au bénéfice de la communauté locale ayant droit.

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement (cf. Article 11), par affectation, chaque année et
quelle que soit la zone exploitée, de 3,5% du total des ristournes de manière à mutualiser
les coûts récurrents se rapportant aux infrastructures déjà réalisées sur l'ensemble de la
concession ; un programme prévisionnel chiffré d'entretien et de maintenance, sur les 4
années à venir, des infrastructures socio-économiques déjà réalisées au bénéfice de
l'ensemble des communautés locales riveraines ayants-droit sur la concession forestière
est joint en annexe 12.
Article 7 :

Certains des coûts de fonctionnement des installations hospitalières et scolaires,
notamment les rémunérations des enseignants et des personnels de santé, sont du
ressort de l'Etat.

Si des retards venaient à être constatés dans le déploiement des personnels
administratifs, le Comité de Gestion Local, prévu à l’article 12 ci-dessous, peut, de
manière transitoire et en attendant que les agents désignés soient affectés, recruter
localement et financer sur les ressources du Fonds de » Dévelppens nt.fef. Article 11 ci-

42 43 SICOBOIS ONG

LEON

? LES EE
Ÿ
ES

: [WT Y

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?## 1150761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Article 8 :
Concernant les frais de fonctionnement, autres que les rémunérations des personnels
d'éducation et de santé, c'est-à-dire les fournitures scolaires, les produits
pharmaceutiques, etc. le concessionnaire apporte sa contribution en en finançant
gratuitement le transport depuis Kinshasa ou de Lisala.

Article 9 :
À compétences égales, le concessionnaire forestier s'engage à recruter la main d'œuvre
de son entreprise au sein de la communauté locale.

Article 10 :
Conformément à l’article 44 du Code Forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage traditionnels lui reconnus
par la loi, notamment :
le prélèvement de bois de chauffe ;
la récolte des fruits sauvages et des chenilles ;
la récolte des plantes médicinales ;
la pratique de la chasse et de la pêche coutumières.

Les modalités d'exercices de ces droits, de l'alinéa 1 ci-dessus, sont définies en annexe
13, Le concessionnaire s'engage à en faire mention dans le plan d'aménagement de la
concession.

Article 11 :

Il est institué un fonds dénommé « Fonds de Développement » pour financer la réalisation
des infrastructures définies à l’article 4 ci-dessus ainsi que les dépenses prévues aux
articles 6 et 7.

Le Fonds de Développement est constitué du versement par le concessionnaire d'une
ristourne de deux à cinq dollars américains par mètre cube de bois d'œuvre prélevé dans
la concession forestière, annexe 14, selon le classement de l'essence concernée, publié
dans le guide opérationnel de la Direction Inventaire et Aménagement Forestiers. Les
volumes de bois considérés sont portés sur les déclarations trimestrielles de production de
bois d'œuvre.

1 2 3 ]
M
[+ « #À A JL
11 12 13
mm | E | 4
21 22 23

42 43 SICOBOIS ONG

rl | | ÿ

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?#° 7251761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

N° Éssance . Montant de la
ristourne en $ par m3
1 |  SAPELL 3
2 SIPO 4
3 TIAMA 2
4 KOSIPO 2
5 DIBETOU 2
6 TCHITOLA 2
7 NIOVE 2
8 IROKO 4
9 BOSSE 3
10 PADOUK 2

Toutefois, pour permettre le démarrage immédiat des travaux, le concessionnaire forestier
s'engage à dégager, à la signature du présent accord, un préfinancement de 10% du coût
total des travaux d'infrastructures socio-économiques présentés à l’article 4 ci-dessus.
Ces 10% constituent une avance sur les ristournes à verser sur les volumes de bois
prélevés dans le bloc d'exploitation considéré qui regroupe 4 assiettes annuelles de
coupes et sont remboursables à la fin de la période considérée.

Article 12 :
Le Fonds de Développement est géré par un Comité Local de Gestion (CLG) composé
d'un délégué du concessionnaire forestier et d'au moins cinq représentants élus de la
communauté locale.
Sur demande de la communauté locale, le concessionnaire forestier accepte qu'un
représentant de la société civile fasse partie du CLG en qualité d'observateur.

Article 13 :
Outre un président désigné par les membres de la communauté locale et travaillant sous
la supervision du chef de la communauté, le CLG comprend un trésorier, un secrétaire
rapporteur et plusieurs conseillers.

Dès sa mise en place, le CLG est installé officiellement par l'Administrateur de Territoire.

4
>
14
ra
24
X
34
Æ

SL, ARS

43 SICOBOIS ONG

ILE 8 CHR €

DÉREL EE 2 =

W | 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e135ur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Article 14 :
Il a été convenu d’un commun accord par les parties que le Fonds de Développement est
consigné auprès de SICOBOIS, annexe 5.

SICOBOIS s'engage à rendre accessibles les ressources financières au CLG, selon des
modalités fixées de commun accord par les parties, annexe 14.

SECTION 2 : OBLIGATIONS DE LA COMMUNAUTE LOCALE

Article15 :
La communauté locale s'engage à concourir à la gestion durable de la concession
forestière et à contribuer à la pleine et libre jouissance par le concessionnaire de ses
droits.

Article16 :
La communauté locale s'engage à collaborer à la lutte contre le braconnage et
l'exploitation illégale dans la concession forestière et à sensibiliser ses membres à cette
fin. Il est convenu entre la communauté locale et l'entreprise forestière que les situations
d'exploitation illégales du bois seront dénoncées et portées à la justice car elles portent un
préjudice à la communauté et à l’entreprise.

Article17 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour
maîtriser tout incendie survenu à l'intérieur de la forêt concédée ou dans une aire
herbeuse attenante à la susdite forêt.

Atticle18 :
La communauté locale s'engage à prendre toute disposition appropriée pour que ses
membres contribuent à la protection du personnel et du patrimoine d'exploitation du
concessionnaire forestier.
Tout préjudice subi du fait d'actes de violence ou de voies de fait sur le personnel du
concessionnaire forestier ou d'actes de vandalisme sur son patrimoine d'exploitation
perpétrés par un ou plusieurs membres de la communauté locale, entraîne réparation.

>
SU NME
1 2 3 4 5 6 7 o 8 94 10
œ
mI*"l4 le 7 D: B
11 12 13 14, 15 16 | 17 1 Z 20
m | ÈIM | L ln) Net 27 |
21 22 23 24 25 26 27 5e 29 30
CAL AIE: x Kg» IF le WW
31 2 33 34 35 36 37 38 39 40
Fall {IEEE re |
41 42 43 SICOBOIS ONG
F ñ
fl LU | y

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?#° 450761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE,; TITRE
SICOBOIS GA 33/04

Article19 :
La communauté locale s'engage à collaborer avec le concessionnaire forestier pour que
les voies établies par ce dernier pour l'évacuation de son bois ne soient pas utilisées par
d'autres exploitants, sauf exercice d’un droit lié à une servitude légale ou conventionnelle.

De même, la communauté locale s'abstient de favoriser l'accès à des fins illégales des
susdites voies aux communautés et/ou peuples autochtones non riverains de la
concession forestière.

CHAPITRE 3 : SUIVI DE LA MISE EN ŒUVRE DU PRESENT CONTRAT

Article 20 :
Aux fins d'assurer le suivi et l'évaluation de l'exécution des engagements pris en vertu du
présent contrat, il est institué un Comité Local de Suivi (CLS).

Article 21 :
Le CLS est présidé par l'Administrateur de Territoire ou son délégué et est composé d'un
délégué du concessionnaire forestier et d'au moins trois représentants élus de la
communauté locale en dehors des membres du CLG.

Les parties n’ont pas à ce jour retenu d'ONG pour siéger en qualité de membre effectif du
CLS.

Article 22 :
Le CLS examine le rapport trimestriel d'activités du CLG, particulièrement en ce qui
concerne la réalisation des infrastructures socio-économiques et le calendrier y afférent. Il
peut, en cas de besoin, entendre le président ou tout autre membre du CLG. Il peut
également faire appel à une expertise qualifiée pour l'éclairer sur toute question inscrite à
l'ordre du jour de sa réunion.

1 2 3
“| #
Me
11 12 13 }
a | Tu
21 22 23
e & (LE
31 32 33
F| 9 |4
41 42 43
th «
dr | »

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?2#°1554"61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Article 23 :
Le CLS se réunit en session ordinaire tous les trois mois sur convocation de
l'Administrateur de Territoire.
ll peut aussi, à tout moment et selon le besoin, tenir une session extraordinaire sur
convocation de l'Administrateur de Territoire, à l'initiative de l’une des parties au présent
contrat.
Ses décisions sont prises par consensus et sont consignées dans un procès-verbal signé
par tous les membres présents.

Article 24 :
ILest versé aux membres du CLG et du CLS un jeton de présence dont le taux est fixé de
commun accord entre les parties soit 2,8%, Annexe 10.

Les frais d'organisation des réunions des deux comités sont prélevés sur le Fonds de
Développement. Toutefois, la somme totale des frais couvrant les dépenses prévues aux
alinéas ci-dessus ne peuvent excéder 10% du financement total des travaux de réalisation
des infrastructures présenté par le présent accord.

CHAPITRE 4 : CLAUSES DIVERSES
SECTION 1 : REGLEMENT DES DIFFERENDS

Article 25 :
Tout litige ou contestation né de l'interprétation ou de l'exécution du présent accord est, si
possible, réglé à l'amiable entre les parties.
A défaut d’un arrangement, les parties s'engagent à soumettre le litige à la commission de
règlement des différends forestiers organisée par l'arrêté ministériel n°103/CAB/MIN/ECN-
T/JEB/09 du 16 juin 2009.

Au cas où le différend persiste, la partie non satisfaite peut saisir le tribunal compétent de
droit commun.

Article 26 :

1 2 3 5 6

….I"|4 |e |

EE 12 13 14 15 _| 16
ne | Cle | 22 mb
2 2 3 24 25 | 2
FRE tr rt
ei 32 3 4 35 | 3
£|q4 |A —F 18
pi 42 43 SiCOBOIS | ONG

T rl W W

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2816sur61

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Article 27 :
Le présent accord qui produit ses effets à la date de sa signature par les parties et
l'Administrateur de Territoire en tant que témoin et garant de la bonne application du
présent contrat, remplace et annule tout autre accord qui aurait existé entre les parties au
présent accord.

SECTION 2 : DISPOSITIONS FINALES
Article 28 :
Le présent accord est établi en cinq (5) exemplaires originaux et remis à chacune des

parties, à l'Administrateur de Territoire, à l'administration forestière provinciale et à
l'administration centrale des forêts pour son annexion au contrat de concession forestière.

Fait à UMP... le 06/ #@/2013

Pour le concessionnaire forestier

Pierre Louis LEZIN Directeur d'Exploitation .

C7
istere,
4
&
>

Een.
Pays: A

1 2 3 4 5 6 7 8 9 10
Cm ” À Æ, fr & Æ# S
EE 12 13 14 15_| 16 | 17 18 19 20
dm |" m Lb PA | À cf ‘
21 22 23 | 24 25 26 27 28 29 30
& £: L& x LECAV EE ERP ;
El 2 33 34 35 | 36 | 37 38 3 40
8 |1T|4 LT IFEQ Z IS
41 42 43 SICOBOIS | ONG
li: lu 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Peee17sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Pour la communauté locale :
Nom post-noms Titre Signature
MOKULA MONGENGE J.Paul Chef de Groupement GUMBA-EBONGO Rs

Chef de terre LIKENGDO, secrétaire comité local L

MAKOSA Yo6o de gestion et conseiller comité local de négociation LEA
ANGBALU MONGOMO Chef de localité LIKENGO
EKANGA MONAMA Chef de terre BOKALAKITI CE
MOKITI NDONGU Chef de localité BOKALAKITI AT
LIKIMBA MALIBA Chef de terre BOMOLE 2

NGBALOMA LEBO Chef de localité BOMOLE 2
ABONGE DEY Chef de terre BONGAMBOLA HE
AFODIKO ATANGU Chef de localité BONGAMBOLA Gt
Chef de terre DIOBO et Porte parole du comité
BAMBRZUBU local de négociation F mn
NZULA NGOLU Chef de localité DIOBO A
TALI MOSUKU Chef de terre LIKASA et Président du comité
local de négociation
MODUBA PESO Chef de localité LIKASA s 28
LIKUNDU TASAKO Chef de terre BOBELE ya
MALEBO ANGBONGAMBAI Chef de localité BOBELE RU
MOKPOLEA MONDOBA Chef de terre NGUMBA NGALE 1 re]
MBUDU KOKOMOTO Chef de terre NGUMBA NGALE 1 is “nd

35 | 36 | 37

2
32 33
43

asie”

|
À

1 2 I 3 4 5 6 7
nm || # Z |

11 12 13 14 15 16 KW 4
MESSE Ar ES
21 22 3 24 25 26 27
T4 Le x Tale

31

Zl. Ees

41

Te

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

Page 18 sur 61

SICOBOIS GA 33/04

marre Cote NGUMDANGE mat |
LUNGU AYAPONO Chef de terre BOLMOLE 1 Hs
MANDEBO MBOLI Chef de localité BOLMOLE 1 72
AMI$O MONDOSE Chef de terre NGUMBA NGALE 2 bo
MABOMEA EKPENGELELE | Chef de localité NGUMBA NGALE 2 La
MAMBENGEA BIKA Chef de terre NGALE IT
AYAPONO MAMBENGEA Chef de localité NGALE il À
MOLOFA EKOMBO Membre du comité local de suivi Is
MONGOMO NDOMBE Membre du comité local de suivi CES
GBAMBULU MAKOSA Membre du comité local de suivi L CH

NDAMBA MWAKO

Conseiller du comité local de négociation

NDAMBA LIBONGA

Conseiller du comité local de gestion

ESOMBA LIKOKO Conseiller du comité local de gestion

MANZABE PELA Membre du comité local de suivi

EGBANGO NZUMBA Conseiller du comité local de négociation et de ei
gestion

MASONGO MOBUKU Membre du comité local de suivi TE

NDONGABI LIBOLA Trésorier du comité local de gestion pie

LE
MOTAKU MANZELEA Membre du comité local de suivi

NGANZOA AGWANGALE

Conseiller du comité local de gestion

SICOBOIS | ONG

2

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Pre 19sur61

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

: {a
MBIDA N&HNDOLA Membre du comité local de suivi ;
ANZILOA ELOMBO Conseiller du comité local de négociation et de

gestion
MONGAMBO PAGE ME | Membre du comité local de suivi
MOKONGO NZILI Conseiller du comité local de gestion Ve i
MOGAMA MANGAMBI Conseiller du comité local de gestion A.
MOBELE AMBUNGA Président du comité local de gestion AR
KENGE MAMBENGEA Membre du comité local de suivi ER

Administrateur du Territoire

Administrateur du
LIBWELO MATA MOPOI taritairé
Témoins
Nom et Post-noms Fonction Signature

NG&ANGELE ro CF de retan :

C2]

ai 42 43 SICOBOIS ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Page 20 sur 61

HoiE Bo. ma- GR» eP Re

1 2 3 4 5; 6
11 42 13 14 15 16
ru de Qu L )
21 22 y 23 24 pe ue
Z X_|4#]Z
31 32 33 34 35 36
41 42 | 43 SICOBOIS ONG
-
de |, | (2 12

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e21sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 1: Composantes de la communauté locale concernée par ce Cahier des
Charges

Annexe 2: Garantie d'Approvisionnement n°033/CAB/MIN/AFF-ET/04 du 25 Juin
2004

Annexe 3 : Lettre de notification de convertibilité n°181/CAB/MIN/ECN-T/15/JEB/2009
du 21

Annexe 04 : Carte de positionnement des AAC par rapport aux villages

Annexe 5: - Compte rendu des réunions dans le cadre de la négociation de
l'accord portant clause sociale et

- Demande de consignation du fond de développement dans les
comptes du concessionnaire forestier

- Attestation de consignation ;

Annexe 6 : Liste et description des infrastructures socio-économiques à financer
par le Fonds de développement

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques
à financer par le Fonds de développement DEHOC

Annexe 8 : Plans et devis des différentes réalisations prévues |[5 4 A
!
n |

Annexe 9 : Budget prévisionnel du Fonds de Développement y

0m: SE
1 2 3 4 5 6 7 8 KRS> 10
_ E
ms A € |} X|#
11 12 13 14 15 16 17 18 19 20
«T4 | £ | mlUbl 71 < LA
21 22 23 24 25 26 27 28 29 30
CARASV2 X ALATAE: 7 |
31 32 33 34 35 36 37 38 39 40
_
41 42 43 SICOBOIS ONG
Ka t
| [WT »

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e22sur6t

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Annexe 10 : Budget prévisionnel du Fonds de fonctionnement des comités locaux

(Gestion et Suivi)

Annexe 11 : Chronogramme prévisionnel de réalisation des infrastructures

Annexe 12: Programme prévisionnel chiffré d'entretien et de maintenance des

infrastructures réalisées en accord avec ce cahier des charges

Annexe 13 : Modalités d'exercices des droits coutumiers de la communauté locale

Annexe 14 : Conditions d'accès négociées aux ressources financières par le CLG

Annexe 15 : Calcul prévisionnel des ressources au Fonds de développement

Annexe 16 : Facilités en matière de transport des biens et des personnes par le

Concessionnaire forestier, SICOBOIS

Annexe 17 : Délégation de signature du concessionnaire

Annexe 18 : Procès verbal de l'installation de comité local de suivi et de

23 24 25 26 27 28 30
"lé ME ACA VAR V4
2 33 34 35 36 37 38 39 40
FIAT EIA à |
42 43 SICOBOIS ONG

L

1
11
En
21
4
31
A
41
=
Jr

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Pr8e23sur6t
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 1 : Composantes de la communauté locale concernée par ce Cahier des
Charges

Onze villages sont concernés par le présent accord de clauses sociales pour les 4
assiettes annuelles de coupe :

Terre Villages Nom du chef de terre Clans
LIKENGO | LIKENGO MAKOSA YOGO |NGALE LIKENGO
BOKALAKITI BOKALAKITI EKANGA MONAMA FANGAMA
BOMOLE 2 BOMOLE 2 LIKIMBA MALIBA BIMBA
BONGAMBOLA BONGAMBOLA ABONGE DEY OMBONZA
DIOBO DIOBO BAMBE ZUBU NGALE NGUMA
LIKASA LIKASA TALI MOSUKU BOSANGA
BOBELE BOBELE LIKUNDU TASAKO DEDI

NGUMBA NGALE 1 | NGUMBA NGALE 1 |MOKPOLEA MONDOBA | BONDUMBA
MBUDU KOKOMOTO | BOKOI
BOMOLE 1 BOLMOLE 1 LUNGU AYAPONO NGALE EBOMA
NGUMBA NGALE 1 | NGUMBA NGALE 2 | AMIDO MONDOSE BOLINGO
NGALE KPILIKA__|GUMBA-NGALE | MAMBENGEA BIKA

NGALE KPILIKA

Ces onze villages font partie de du groupement GUMBA-EBONGO.

1 2 3
mm |" |A

11 12 13

rm C w

21 22 23

7; | €

31 32 33

F9 &l7
41 42 43 SICOBOIS ONG
de # W 02
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?28°245ur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

ATTESTATION

Le groupement GUMBA-EBONGO, représenté par Mr. MOKULA MONGENGE, certifie
qu'à la date de signature du présent accord, il n'existe pas sur leurs territoires concernés

par les 4 premières assiettes annuelles de coupe de peuples autochtones.

Les Chefs des Groupements:

DE

Mr. MOKULA MONGENGE

1 2 3 4 5 6 7 8 9 10
me | e_ |") Sl4 |&
11 12 13 14 15 16 17 18 19 20
na E m | Z mn PA | co]
21 22 23 24 25 26 27 28 29 30
TI lé X [He |y > |
31 32 33 34 35 36 37 38 39 40
7 AL £

ai 7 4 Le" z Si 27 =
Tel 10 | 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e25sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 02: Garantie d’Approvisionnement n°033/CAB/MIN/AFF-ET/04 du 25 Juin
2004

#v
fbunLIQUE DEMOCRATIQUE DU CONGO Kinshasa le 2 5 ju 2904

RS

MINISTERE DE L'ENVIRONNEMENT,
CONSERVATION DE LA NATURE,
EAUX ET FORETS

GARANTIE D'APPROVISIONNEMENT

CONVENTION N° 033 /CAB/MIN/ECN-EF/04 DU 25 JUN 2084
PORTANT OCTROI D'UNE GARANTIE D'APPROVISIONNEMENT
EN MATIERE LIGNEUSE

L ENTRE : La République Démocratique du Congo,
Représentée par le Ministre de l'Environnement, Conservation de
[1 la Nature, Eaux et Forêts,
Monsieur Anselme ENERUNGA,
ci-après dénommé le Ministre.
D Es La SICOBOIS
Représentée par Son Assoclé-Gérant,
[1] Monsieur Alain SOMJA

ci-après dénommé l'Exploitant.

PRELIMINAIRE

Vu la Constitution ce la Transition;

[] Considérant l'Accord Global et Inciusif sur la Transition en République
VD vémacratque du Congo:

Vu, telle que modifiée et complétée à ce jour, la Loi n°73-021 du 2
juiiet 1973 portant régime général des biens, régime foncier et immobilier et rég)
des sûretés ;

Vu, telle que modifiée à ce jour, l'Ordunnance n°75-231 du 22 juil

1975 fixant les attnbutions du Département de l'Environnement, Conservation de la \\
Nature et Tourisme ; …
D Avenue Paca LEO (Ex = des Cl 15 Krshasa/Garne
UP 12348 Kent E-mai : 16e-minenwibyanoo ir

ï 2 4 5 6 7 ë 9 T0
M e | NX 4 |Z

| #2 L 14 15 | 6 | #7 18 19 20

r | (2 F1, es LE 20]
7 22 24 3 7 23 29 36

SICOBOIS ONG

à

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ??8e265ur61
CHARGES DU
SICOBOIS GA 33/04

CONTRAT DE CONCESSION FORESTIERE, TITRE

Revu l'Ordonnance n°77-022 du 22 février 1977 portant transfert de
directions et de services au Département de l'Environnement, Conservation de là
Nature et Tourisme ;

Vu, telle que modifiée et complétée, l'Ordonnance n°79-244 du 16
octobre 1979 fixant les taux et règles d'assierte et de recouvrement des taxes et
redevances en matière aoministrative, judiciaire et domaniale perçues à l'initiative Cu
Département dé l'Environnement, Conservetion de là Nature et Tourisme

Vu le Décret n° 03/06 du 30 juin 2003 portant nomination des Membres
du Gouvernement ce Transition;

Vu la responsabilité du Ministère ce l'Environnement, Conservation de la
Nature, Eaux et Forêts d'assurer la pérennité des ressources forestières, grâce à une
saine gestion forestière, utiisant toutes méthodes, directives et mesures dans
Y'util:sation des ressources disponibles ;

Vu la nécessité de mettre en valeur les ressources forestières de l'Etat,
pour soutenir une activité économique prospère par l'exploitation rationnelle, là
transformation et ia mise en marché des produits exploités ;

Vu la nécessité d'assurer à l'Exploitant un approvisionnement sûr et
continu en mabère première pour son usine de transformation située à
Kinshasa/Limete n°16808, route des poids lourds, d'une capacité annuelle de
18.000m3 de produits finis, nécessitant un approvisionnement en grumes de
45.000m.

Vu que l'Exploitant à répondu de façon satisfaisante aux critères et aux
procédures de la décision n°002/CCE/DECNT/84, relate à la gerante
d'approvisionnement en matière ligneuse et à La lettre d'intention ;

Vu la convention n°00013 bis/CM/ECNT/20 du 28/09/1990 de 214.080 ha
portant octroi d'une garantie d'approvisionnement en matière ligneuse octroyée
régulièrement à ls SIZABOIS (SICOBOIS);

Vu la demande de réaménagement des garanties d'approvisionnement
introduite par la SICOBOIS cfr. lettre n° AS/TN/055/SC8/2004 du 27 mars 2004;

Attendu qu'il y a lieu d'accéder à la demande de là SICOBOIS en lui
octroyant une garante d'approvisionnement en remplacement de la garantie
couverte par la convention n° 00013bis/CM/ECNT/90 du 28/09/1990 de 214,080 na

IL A ETE ARRETE ET CONVENU CE QUI SUIT :

Amtidel® : La délimtation du bloc forestier couvert par là convention n°
COU13bs/CM/ECNT/90 du 28/09/1990 de 214.080 ha portant octroi
d'une garantie d'approvisionnement en faveur ce ia SICOBOIS est
rectifiée suivant la description reprise à l'article 4 ci-dessous;

1 2 3 4 5 T 6 7 8

_ M À - ‘ &.

11 12 13 | 14 15 16 17 1
mltl" | Zu ls

21 22 23 24 25 26 27 28

€" le X # lé |#

31 32 33 34 35 36 37 3
AA] El SX] v .
a | # 43 SICOBOIS | ONG

|

J: mr ad (124 4 l

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2se27sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04
$
: La garantie d'approvisionnement porte sur un volume théorique
annuel de 36.400 m3 de grumes réparti comme suit
ESSENCES VOLUME (m3)
Iroko 4.500
Acajou d'Afrique 2.500
Afrormosi 1.000
Sapeii 3.000
Kosipo 2.000
Sipo 1.800
Tama 2.200
Bosse 3.000
Longni 2.000
Tola 2,500
Dibetou 1,000
Tshitola 3.500
Limbañ 3.000
M EReU 1
jouk 1.
Nov 1.000
Emien 1.400
[] Total 777 36400
Aticle3 : Ces bois seront prélevés dans une unité d'expioitaton localisée
C1 comme sut :
" Province _: Equateur District : Mongata
Territoires : Lisala Localité :
lieu: Superficie 158.130 ha
[ Article 4 : Cette forêt ou portion de forêt est circonscrite dans les limites
1 suivantes :
AuNord : La rivière Dua, partie comprise entre les rivières Eboma et
[| Moniele;
AuSud : La rivière Motma, partie comprise entre la rivière Mimbo
CI et la route reliant les centres de Businga et Lisaia en
passant par les villages Gumba, Dlobo, Libombo, Bancaka; EUR. >
Li AlEss : La route reliant les centres de Lisala et Businga, parte Ce , h. 4,
comprise entre la rivière Motima ét l'embranchement de la & Q À
: rmière Moniele passant à + 4km des vilages Botulu et fe
Diobo, ensuite descendre cet embranchement et le rvière > Û
Moniele jusqu'à la rivière Dua; =
0 = 5
Lé T
LI ‘4
1 2 |] 3 4 5 6 7
M
11 12 13 14 15 16 17 18
| CA L vw UL La Ein
21 22 23 24 25 26 27 28
AVAF MEME RE IE AE à
< Î
31 2 33 34 35 37 38
41 42 43 SICOBOIS ONG
É c
gr; [Ww | 4
A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e28sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

4

AlQuest : La rivière Eboma; rejoindre par une ligne droite la source
de la rivière Eboma à le route menant vers le village
Boxweli. Ensuite suivre cette route jusqu'à la rivière non
icentifiée qui passe au village Mangil-Nzinga, de ce point
descendre cette rivière jusqu'au confluent avec
l'embrènchement qui prend sa source près du village
Kumbele, et remonter cet embranchement jusqu'à le
source; rejoindre par une ligne droite, la source de
l'embranchement précité et la source de la rivière Lisonga
et descendre cette dernière jusqu'à la nvière Mimbo que
l'on descendra jusqu'à la rivière Motima,

AnideS  : Les grumes ainsi récoltées devront être strictement utilisées pour
leur transformation à l'usine décrite ci-dessus, ou dirigées à
l'exportation suivant la réglementation en vigueur.

Aussi, aucune grume ne pourra étre vendue à des bers, à moins
d'autorisation écrite du Ministère.

Anice6 : Le Ministère accordera à l'Exploitant les droits suivants sur son unité
d'exploitation :

6.1 Le droit exclusif de récolter les arbres exploitables identifiés à
l'article premier ou autres essences à promouvoir.

6.2 Le droit de construire les infrastructures nécessaires
exclusivement aux exploitations forestières, sans préjudice des
droits reconnus aux tiers ;

Les infrastructures routières construites par l'Explotant sont
propriétés de l'Etat à la fin du contrat.

6.3 Le droit de flottage de radeaux et de navigation pnvée sur les
cours d'eau et les lacs, ainsi que le droit d'utliser les routes
publiques pour transporter, à titre privé, des produits forestiers
exploités ainsi que les produits de transformation

Atide7 : En contre partie, l'Exploltant sera soumis, de façon inconditionnelle,
aux obligations suivantes :

7.1 Maintenir en opération son usine de translommation au niveau
d'opération prévu dans le contrat ;

7.2 Assurer la protection forestière de l'unité d'exploitation ;

7.3 Présenter dans les détails prévus toutes demandes annuelles
de permis de coupe, tout rapport trimestriel et rapport après
coupe, où d'autres rapports prévus par la réglementation en
vigueur ;

7.4. Payer toutes les taxes et redevances forestières prévues par la
réglementation en vigueur ;

1 2 K] 4 5 6 7 8

ms | " 1 9 e |" A

11 12 143 14 15 16 17 18
HEAR: | A

21 22 23 Æ ls (L. 7 28

CA Al LE TX EI T4 La

31 32 33 34 35 36 37 38
7914 | Ey7 £<) 215 [|
ai 42 43 SICOBOIS ONG

|, [WT 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Pege29sur6t
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

7.5 Informer le Ministère de tout changement d'acresse, de tout
projet de transfert, Ge location, d'échange, de donation, de
fusion, de vente affectant la propriété de l'usine de
transformation, objet du contrat et d'en obtenir la ratification
du Ministère ;

7.6 Respecter la réglementation sur l'exploitation, la
commercialisation et l'exportation des produits forestiers ;

7.7 Aviser le Ministère de tout changement dans la destination ces
grumes exploitées et en obtenir l'autorisation du Ministère ;

7.8 Respecter toutes décisions prises par le Ministère en matière
d'eménagement forestier ;

73 Procéder à le récolte minimale de 10 m3 de bois à l'hectare
sur les superficies exploïables si le volume sur pied le permet.

Aricie 8 : La présente convention est effective à la date de sa signature
jusqu'au mois de septembre 2015.

Arice9  : Le non respect d'une des clauses de la convention par l'exploitant
entraînera la résiliation immédiate et automatique ce la présente.

Fait à Kinshasa, le 5 ju 22m

SIGNATAIRES AUTORISES

ss

a rm

Pour ia SICOBOIS
7818, Av. Kingebwa
Kinsnasa/Limete

Fait à six exemplaires

1. Exploitant
2. Cabinet du Ministre
3. Secrétaire Général à l'ECNEF
4. Direction de le GF
5. Gouverneur de Province
6. Coordinateur Provincial de l'ECNEF
1 2 3 4
M
_ A | 1
KE 12 13 14
-|lëi" | Z
21 22 23 24
ZALAPEE k
31 ES 33 34
41 42 43 SICOBOIS | ONG
=
dr | ! uw
A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES 28e 30sur61

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

VARAN DIE W'APPAOVISRONNEMENT EN

IERE LIGNEUSE POUR
TÉRRGIRE DE LIEALR PROUIRCE DE L'EQUATEUR
PROPOSITION D'UNE NOUVELLE DELIMITATION
SUPERFICIE : 158.130 HA

LEGENDE
Route
Route d'intérêt général
AA / Route d'intérét local
Localité

ce
EN c trite <
AY Nouvelle imite proposée

[|
LI
[|
L]
[|
Gr
Set 0,
i 2
! LE \t NW:
ECHELLE: ÿ D:
! 1:200000 nl 72 ((
L à
1 2 3 4 5 G 7 8 9 16
es " À £e |" & 4 Æ
LE 12 13 14: 15 | 16 | #7 18 19 20
Hnideper re
21 22 23 24 25 6 | 27 28 29 30
Î 7 r T
€ |Z lé x [Ha =
#1 32 33 4 35 | 36 | 37 38 39 40
4 €
Frlal 4) a < AT
4 4 43 SICOBOIS | ONG [
7
Pont «
J : | W 4

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?2# 31567
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Rapport des superficies exploitables des titres forestiers N°036/DIAF/SG-ECN/SMM-
DIR/2011 du 15 aout 2011

Kinshasa, le 15 NI 2011

N° O6  /DIAF/SG-ECN/SMM-DIR/2011

SECRETARIAT GENERAL A L'ENVIRONNEMENT
ET CONSERVATION DE LA NATURE
DIRECTION DES INVENTAIRES
ET AMENAGEMENT FORESTIERS
DIAF
Transmis copie pour information à :

= Monsieur le Ministre de l'Environnement,

Conservation de la Nature et Tourisme
- Monsieur le Secrétaire Général à

l'Environnement, Conservation de la Nature
+ Monsieur le Directeur de La Gestion Forestière

{TOUS) à Kinshasa/Gombe

Concerne : … Transmission rapport des superficies
exploitables de vos titres forestiers

A Monsieur L'Associé Gérant de SICOBOIS.
à KINSHASA/LIMETE

Monsieur l'Associé Gérant,

Par la présente, je vous transmets en annexe, Le rapport des superficies exploitables de
vos titres forestiers tel qu'établi par la DIAF.

Le récapitulatif y relatif en annexe renseigne sur La localisation administrative de ces
titres, leurs superficies totales et exploitables respectives.

| Tout en vous souhaitant bonne réception de la présente et de ses annexes, je vous prie
l d'agréer, Monsieur l’Associé Gérant, l'expression de mes sentiments distingués.

1 2 3 4 5 6 7 8 9 10
M Z x | 4

T2 12 4 14 Î 16 17 18 19 2
-léin | Z lwlbimle [TZ Les
21 22 23 24 25 26 27 28 29 30
dl À °L& X H lé S 7
31 32 33 34 35 36 oz 38 39 40
Flri4 | FFE LISE |
41 42 43 SICOBOIS ONG

|, [W!Y

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e32sur61

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Superricie Superficie Pourcentage
totale Ha) __| exploitable (Ha)_|
DISALA 033704 155130 | 3871 CRE
LISALA 032/04 109 320 57750 52,83
LISALA. 042/04 127300 | 88825 69,78
354750 | 745295 | ere

Note : La superficie jugée exploitable s'élève à 245 293 ha soit 61,68% de la superficie

totale de L'ensemble des titres forestiers concédés à SICOBOIS.

41 42 43 SICOBOIS ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e335ur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 03 : Arrêté Ministériel de notification de convertibilité n°181/CAB/MIN/ECN-
T/15/JEB/2009 du 21 JAN2009

RÉPUBLIQUE DÉMOCRATIQUE DU CONGO Kinshasa, le
Ministère de l'Environnement,
Conservation de la Nature
et Tourisme

\v2 N° ICABIMIN/ECN-T/15/JE8/2009

Le Ministre
A Monsieur l'Associé Gérant
de SICOBOIS
à Kinshasa/Limete

ion de la recommandation de la

ion Interministérielle de Conversion
des Anciens Titres Forestiers.

Votre requête n°107

Monsieur l'Associé Gérant,

A l'issue de ses travaux, La Commission interministérielle de conversion des anciens
titres forestiers a constaté que votre Garantie d'Approvisionnement n°033/04 du
25/06/2004 située dans le Territoire de Lisala, Province de l'Equateur remplit Les
critères de convertibilité définis par le Décret n°05/116 du 24 octobre 2005 fixant
les modalités de conversion des anciens titres forestiers en contrats de concession
forestière et portant extension du moratoire en matière d'octroi des titres
d'exploitation forestière tel que modifié et complété par Le décret n°08/02 du 21
janvier 2008.

Par conséquent, votre titre est jugé convertible en contrat de concession
forestière.

Vous êtes invité, à dater de La réception de La présente, à vous mettre en contact
avec le Ministère de l'Environnement, Conservation de la Nature et Tourisme pour
les prochaines étapes.

Veuillez agréer, Monsieur l'Associé Gérant, l'expression de ma considération
distinguée.

José E.B. ENDUNDO Î
ET

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e34sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 04 : Carte de positionnement des AAC par rapport aux villages

@egscoa (PARENTS
& Localisation des| + æ EE
SEcT. Garantie d'Approvisionnement 33/04 2KQDI ae
= SICOBOIS Lisala
ave ange ave arr

|
|
|
|
|
|

FUN

1 2

M
Om

11 12
“| €
21 22
3

TE
31 32
AE
41 42

JL | :

A

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Annexe 05 : Compte rendu des réunions tenues dans le cadre de la négociation de

l'accord portant clause sociale

30/09/2013

population et chef du
Groupement

é Nombre de
Date Lieu Principaux participants | Objet de la réunion ie Nr personnes
présentes
Administrateur de Civilité et présentation de la
23/09/2013 | LISALA Territoire mission Non 2
population, chef du Sensibilisation sur le processus :
25/08/2013 | LIKENGO Groupement et exploitant | de clauses sociales ou #0
population, chef du Sensibilisation sur le processus
25/08/2013 | BOKALAKITI Groupement et exploitant | de clauses sociales
population et chef du Sensibilisation sur le processus
26/08/2013 | BOMOLE 2 Groupement de clauses sociales
population et chef du Sensibilisation sur le processus
26/09/2013 | BONGABOLA Groupement de clauses sociales
population et chef du Sensibilisation sur le processus
27/08/2013 | DIOBO Groupement de clauses sociales
population et chef du Sensibilisation sur le processus
28/08/2018 | LIKASA Groupement de clauses sociales
population et chef du Sensibilisation sur le processus
ab BOBELE Groupement de clauses sociales
29/09/2013 GUMBA- population et chef du Sensibilisation sur le processus
NGALE1 Groupement de clauses sociales
population et chef du Sensibilisation sur le processus
28/08/2015 | BOMOLE1 Groupement de clauses sociales

Sensibilisation sur le processus
de clauses sociales

30/09/2013

population et chef du

Sensibilisation sur le processus

Groupement de clauses sociales
04/10/2013 GUMBA- CLG; CLS et CLN et présentation des fonds et des
NGALE pouvoir coutumier comptes
GUMBA- 4 Organisation des comités
05/10/2013 NGALE CLG:; CLS et CLN locaux
GUMBA- S choix des projets
[os 072013] NGALE CLG: CLS et CLN communautaires
1 2 3 4 5 6 7
cu 17
_ 2
11 12 13 14 15 16 17
El" mIUbl# |=
21 22 23 24 25 26 27
7 3
TELLE | X |nle
31 32 33 34 35 36 37
rl A x El
41 42 43 SICOBOIS ONG
& WW]
j t
ca 1

L

Page 35 sur 61

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P28e36sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

e Demande de consignation du fonds de développement dans les comptes du
concessionnaire forestier

(1 exemplaire joint à l’accord de clause sociale, 1 exemplaire à l'intention du concessionnaire
forestier)
Nous, communauté locale des Groupement GUMBA-EBONGO, représentée par :

Nom & post-noms Titres

Signature
Chef de Groupement GUMBA-
MOKULA MONGENGE J. Paul | EBONGO a
NDAMBA MWAKO Conseiller du comité local de TR<
négociation
NDAMBA MWAKO Conseiller du comité local de Z
négociation

EGBANGO NZUMBA Conseiller du comité local de [ag
négociation et de gestion

ANZILOA ELOMBO Conseiller du comité local de g
négociation et de gestion

BAMBE ZUBU Chef de terre et Porte parole du p
comité local de négociation
TALI MOSUKU Chef de terre et Président du comité FA
local de négociation
Chef de terre, secrétaire du comité
MAKOSA YOGO local de gestion et conseiller du
comité local de négociation
[ Chef de localité et Conseiller du [
MATETE MBADI comité local de négociation et de kr
gestion

demandons que le concessionnaire forestier, SICOBOIS, consigne dans ses livres et sous
la forme d'un compte spécifique le montant du fonds de développement

1 5 6 tA 8
& #
Mn /? f
11 15 16 17 18
21 26 27 28

AS S'SE NE

J
7 EN > D un

SICOBOIS ONG

SL RER AS L

&
5 Ses k 2h

V2

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2857sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

montant de l'avance de 10% du coût total des travaux d'infrastructures socioéconomique
dénommé comme « préfinancement » selon l'article 11 de l'accord de clause sociale.

La comptabilité de ce fonds est de la responsabilité du comité local de gestion, le
concessionnaire forestier agissant que sur ordonnancement du comité de gestion.

Etablie, le 2b.1../0..1 2018 à .AUMBA

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P2ee38sur61
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

+ ATTESTATION DE CONSIGNATION

Conformément à la Clause Sociale du Cahier des Charges du contrat de concession
forestière signé le 461 .A21 2013 entre le concessionnaire forestier SICOBOIS d'une
part, et la communauté locale du Groupement GUMBA-EBONGO d'autre part, pour la
garantie d’approvisionnement N°033/04 située dans la Province d'EQUATEUR, District de

MONGALA, Territoire de LISALA.

Nous attestons que le concessionnaire forestier SICOBOIS a crédité le .…./...../ 2013, en
ses livres, le compte de la communauté locale du Groupement GUMBA-EBONGO d'une
somme de quinze mille sept cent-quatre dollars américain (15.704 $) correspondant à
10% du montant du coût des infrastructures retenues et ce, conformément à l'article 11 de
l'arrêté 023/CAB/MIN/ECN-T/28/JEB/10. Douze milles dollars américain (12.000 $) qui

seront crédité dans un délai de deux ans même si l'exploitation n’a pas été initiée,

de PE (NE

4 42 43 SicoBois | ONG

nu
8
&

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °° 3954761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Signature du concessionnaire forestier

Annexe 06 : Liste et description des infrastructures socio-économiques à financer
par le Fonds de développement
1. Construction de deux écoles avec bureaux en briques cuites 6 classes de 288 m° à
GUMBA-CENTRE ;

2. Construction école avec bureau en briques cuites 6 classes de 288 m? à LIKASA;

3. Construction école avec bureau en briques cuites 6 classes de 288 m? à DIOBO ;

»

Construction école avec bureau en briques cuites 6 classes de 288 m° à
BOKALAKITI;

5. Acquisition d'une décortiqueuse de riz à NGUMBA-NGALE1 ;

6: Acquisition d’une décortiqueuse de riz à BOMOLE 2 ;

7. Acquisition d’une décortiqueuse de riz à GUMBA-NGALE 2 ;

8. Acquisition d'une décortiqueuse de riz à BOBELE ;

9. Acquisition d’une décortiqueuse de riz à LIKENGO ;

10. Acquisition poste à souder à BONGABOLA.
La réfection des bâtiments scolaires est réalisée en briques cuites jointées en mortier de
ciment avec crépissage intérieur en un enduit de ciment et couvert en tôles galvanisées
(type BWG28). Les fondations sont réalisées en briques cuites.

Les salles sont plafonnées en contreplaqué et équipées en table-bancs et tableau.
Chaque salle a une dimension extérieure de 8 sur 6 mètres. Les salles sont réelissss dans

1 2 4 4 5
_ M | 4 & |
11 12 13 14 15
e | ot m D m
21 22 23 24 25
mé LA A
31 32 33 34 35
Z|AlH| € |
41 42 43 SICOBOIS ONG
Jr |, | W W
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES ?##° 405767
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 7 : Carte de localisation des différentes infrastructures socio-économiques
à financer par le Fonds de développement

ss " Déecratau u onge
Localisation des projets communautaires Mie
crc. Garantie d'Approvisionnement 2304 QKODI (ii,
= SICOBOIS Lisala

ane |

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES 8° 4%"
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Annexe 8 : devis, Plans et Factures pro-forma des différentes réalisations prévues

1. Construction école avec bureau en briques cuites 6 classes de 288 m° (Devis pour
6 classes avec bureau)

Largeur 6m m Sufaæ 28 nf
Goût fournitures exdérieures
Unité largeur! épaisseur | Nombre
ca (2 a 10 $ su
mi aœ as 28 $ 2
m_}aw | _ow D $ 2
mi ET
= æ $__æo)
D 18 $_2#0]
Dig æ $__æo
mie Ed $ ex
La 3 $_:15œ|S 3800)
ES 2 $ nos 4
© = 2 $_20[s 2x
= 27 CEE
CI 7 Is _3mf$ se
# = 2 $ sms ao
# = 15 Sans
# 7. EURE
# = 1 $_30[s 3
@ 3 $ amis 3]
CS ES [a $ _30/s$ 2
Feuille - 2 $ 84]$ a]
mm C3 7 $ æaœ|s ao)
. æ $_&œ|s 2120)
Pau | as | sœ | 10 | az |s mars Ex
ue 876 $ $ 2548)
unité =: $ |) $ 420)
ue GE E
une \E 1 $ $
uns [_ os _mœs
7 $
pare æ $
pare n $
LI = $
tt : ”
EE — Sanson 5
ineéie
LAB
2TAAB
5 7
15 17

ND
LC]

wf |

Ke]

Ë
DA = o

SA
ke S À

À

SICOBOIS

[e]
Z
(n]

À
FT TU "

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °° #25461

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

2. Construction école avec bureau en briques cuites 6 classes de 288 m° (Plan type 6
classes avec bureau

Plan type d'une école de 6 classes en 2 bâtiments de 3 classes

24 mètres
a —— ——————

8 mètres
Bâtiment 1 :
LE
3 classes Salle de Salle de Salle de 3
classe classe classe &
&
6m
—
LA
3
Bâtiment 2 :
3 classes o
Salle de Salle de Salle de S
classe classe classe &
œ
Hd

8 mètres

24 mètres

1 2 3 4 5 6 7
mn | M | 4 e |"

El 12 | 13 14 15 16 17
m | El | Æ'la (LU "1
21 22 23 24 25 26 27
T|Z'lEe X | ]4

31 33 34 35 36 37
Z| % A + E| AI
41 42 43 | SICOBOIS ONG
TT n PE L

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

3. Factures pro-forma d'une rizerie et d’un poste à souder

Page 43 sur 61

MAKIS CONSTRUCTION

PROTORMA N CAE

[ Z = l ;

1 2 | 4
m [HA | 2
11 12 13 14
mlCI" | Z
21 22 23 24
ABLE
31 32 33
# | Y| 4
41 42 43 SICO

1

rl, [W

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P°8° 45461
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

kne. CS / 3

ELECTRICITÉ GENERALE
nn
ARCS R2TO a Met DTSDN A2A8S F
a du Marché n° 4 Came
+01 ops822176 / ONE 133080
Kinahase -ROG

HT CT

SICOBOIS

w | y

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES Page AS sur 8x
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 9 : Budget prévisionnel du Fonds de Développement

Budget prévisionnel du Fonds de développerrent du grouperrent GUMBAEBONGO titre: 3304 SCOBOIS

Réalisation
Résiisation Lieu Unté aurie [Ua rtert US S
«ss
| Construction et aménegernert des routes:
ï des installations hosp a scdares :
Construrtion écde en briques cuites 6 dasses avec bureu _ [GLMBACENIRE  |Gciæses | 2 ZIAGS| 554815$
Construction écde en briques cuites 6 classes avec bureau |LIKASA Gcasses | 1 ZITABS| 27774085S
Constrution écde enbriques cuites 6 dasses avec bureau [DICO Gdasses | 1 ZTASS| 7774085
Construction écde en briques cuites 6 dasses avec bureau |[BOKALAKMI Gdasses | 1 ZTASS| 27704085S
Faciité en matière de transport des personnes et des biens:
Autres:
Acquisition dure décartiqueuse de riz NAMEAGAE 1 [pièce 1 35005 | 35005
Acquisition dure décartiqueuse de riz BOMAE2 pièce 1 35005 | 35005
Acquisition dure décartiqueuse de riz GUVEANGAE2 _ |pièce 1 350000$ | 3500005
Acquisition dune décartiqueuse de riz BCŒRE pièce 1 35005 | 35005
Acquisition dune décartiqueuse de riz LKENSO pièce 1 35005 | 35005
| Acquisition poste à soucier BONSBOLA pièce 1 1010005 | 1010058
TOTAL REALISATIONS 15700385
Coût de fonctionnement Comité local de gestion et suM
Emma Fr] ere Fe [
sum
TOTAL FONCTIONNEMENT (mmémum10/coût des travaux des infrastructures)
Coût d'ertretien des irfrastruciures sur le reste de la durée de rotation
Coût d'entretien et de mairtenance 38%
I
TOTAL DEPENSES
Montant prévisionnel du Fond de Développement : 167 266,00 $
Montant de l'avance (10% du montant des infrastructures augmentée de
15000$)
pour le démarrage des travaux avance remboursable est de : 15 703,045
qui augmenteront de $ 12 000,00 dans un délai de deux ans.

M

Ki 1 15 16 17

a
ar 1 M 7 On |

a l«' lé

2
2

21 22 23 24 25 26 | 27
32

SICOBOIS ONG

# Â
Jr |: [WT Y#

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°° 465476

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 10 : Budget prévisionnel du Fonds de fonctionnement des comités locaux.

LISALA/S.COBOIS 033/04
Nombre
Dr de Nombre de| Montant us
fi Jeton de présence
aG [| 16 | 100$ 176000 $
C5 [_10 16 10,00 $ 160000 $|
(2 Déplacement membres
ac 11 16 | 205$ 35200 $
as 10 16 200 $ 32000 $
3. Frais de tenue de réunion
ac nm | #6 | $ -
as 10 | 16 $ =
(4 Forfait papèterie (an)
ac | «à
as —. n
RS — —
FT TOTAL FONCTIONNEMENT
Liste 7
Lee he?
1 2 3 4 5 6 7 8 10
M 4 ee |f & |4 |#
11 12 13 14 45, 16 17 18 19 20
w Fe #1 FE: me (JL 79 | A el
21 22 23 24 25 27 28 29 30
7 —
AC ABE: X [Ha WI F2
31 32 33 34 35 36 37 38 39 40
gl | ÆIFIFIA 7 16 li
41 42 43 SICOBOIS ONG
T !
7-1, | W | #

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES 5° 4750761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 11 : Chronogramme prévisionnel de réalisation des infrastructures

EE rmfrrmfemfeeafrenfronfr nf enfe nf

s'ouss|s v60s|s s520| +150

14
24
X
34

41 42 43 _— ONG
#

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°8° 425%
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 12: Programme prévisionnel chiffré d'entretien et de maintenance des
infrastructures réalisées en accord avec ce cahier des charges

La prise en charge de ces coûts d'entretien et de maintenance des infrastructures est
assurée par le Fonds de Développement. Le choix de la communauté a été de prendre en
charge les coûts d'entretien et de maintenance des infrastructures par l'affectation, chaque
année et quelle que soit la zone exploitée, de 3,5% du total des ristournes de manière à
mutualiser les coûts récurrents se rapportant aux infrastructures déjà réalisées sur
l'ensemble de la concession.

Le programme d'entretien et de maintenance sur les 5 prochaines années des
infrastructures socio-économiques financées par le fonds de développement soit 5 écoles
de 6 salles de classe, le tout réalisé en briques cuites revêtues d’un enduit de ciment à
l'intérieur avec plafonnage et équipements scolaires et achat de 5  rizeries
(décortiqueuses) et d'une (1) poste à souder pour la réparation des vélos et motos

Le programme d'entretien et de maintenance a établi sur la base d'un budget de 5854,31$
(montant estimatif).

î 3 4 5
n|4 | & 17
1 12 FE 4 15
_ + 1 a
2 22 23 24 25
© [ET LE di
ñ 32 33 35
Z| T| A 7
4 42 43 ONG

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04
Proganme d'entretien quadriennal (Concession forestièreSICCECIS 033/04)

px
Qrriité unitaire Tata
1 Penue ætasies biens
[crax 10 |kg 3% |tetiment ans 150$
[pnocaux brosses 3 100 $ as
Jrrain dome 5 Jius 26 Jtetiment 50 $ EC
(2 Fafonege de tous les bairrerts]
[contre pas page % [batiment EE 5
came jants ns “Jtatiment 300 $ s
[rain dame jar 36 [batiment 50$ s
[3 Equipements sales d dasse
fatieax 1 [éteax | % [sais ECHEC
ftatie teres 1 febebao| % |saies aws| 1005
A Tatue ætasles batiments
Fraes 2 Îe 2% |tctiment 150$] 100$
rain dome 4 Jar 60s ECE)
5 Autres
amet 2 |sæ % [batiment 205| 15005
[semre 3 [serre 25 [tement 50$] 5505
chaise 2 [crise 25 [batiment LC EC CE
Autres EEE
parrelie porteñenêtre paurete | 25 [batiment 200$ - $
[TOTAL entretien quadriénnal 2: 58451 $

Page 49 sur 61

S ÉRRERS

LS
à

SR D RENE

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES P*#° 5050761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 13 : Modalités d'exercice des droits coutumiers de la communauté locale

Conformément à l'article 44 du code forestier, le concessionnaire forestier s'engage à
respecter l'exercice par la communauté locale des droits d'usage forestiers lui reconnus
par la loi notamment :

le prélèvement du bois de chauffe et sticks pour la construction.
«+ la récolte des fruits sauvages, chenilles et champignons

e la récolte des plantes médicinales

la pratique de la pêche et de la chasse coutumière.

La présente annexe définit les règles selon lesquelles s'exercera ce droit.
1) Prélèvement du bois de chauffe et sticks pour la construction.

SICOBOIS s'engage à garantir l'exercice de ce droit. La communauté locale a le droit de
prélever tout bois mort sur toute l'étendue de la concession. Elle a également le droit de
récupérer en forêt, les déchets de grumes ainsi que le reste de branches des arbres
exploités par SICOBOIS, à l'exception des souches elles-mêmes.

De même, la communauté locale a le droit de couper pour besoin de construction, tout
stick, sur toute l'étendue de la concession. Néanmoins, pour des raisons évidentes de
sécurité, la communauté évitera d'exercer ces droits dans les blocs où l'exploitation est en
cours.

Afin d'assurer aux communautés locales une réserve foncière pour leurs futures activités
agricoles, elle sera délimitée, en concertation avec elles-mêmes, une zone affectée au
développement rural. Cette zone comprendra les défrichements actuels ainsi qu'une partie
des forêts de terre ferme. Dans ces zones, outre les activités agricoles, les communautés
locales pourront aussi effectuer les prélèvements destinés au bois de chauffe, à la
fabrication de charbon de bois (makala) ou à la construction.

La production de bois d'œuvre pourra y être pratiquée, en particulier dans les zones en
cours de défrichement, en concertation avec les populations et avec l'accord préalable de
l'administration forestière.

17
m
35 æ 4
ZT

41 42 43 SICOBOIS ONG

Sa 4) ( W

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°?
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04
Conformément au Guide Opérationnel fixant les normes d'affectation des terres, le plan
d'aménagement, en cours d'élaboration prévoira, 3 séries dans lesquelles, hormis le bois
mort, tout prélèvement est interdit :
° La série de conservation qui garantit la protection de zones à haute valeur
écologique ;
+ La série de protection des zones sensibles : corridors de protection pour les cours
d'eau (protection des berges), fortes pentes, sols sensibles à l'érosion … ;
* La série de production ligneuse correspondant aux zones destinées à la production
forestière industrielle

2) Récolte des produits forestiers : fruits, chenilles, champignons et plantes
médicinales

Afin de garantir le plein exercice de ce droit par la Communauté locale, SICOBOIS
s'engage à mettre en place une équipe socio-économique qui aura pour mission d'établir,
avec la Communauté locale, la liste des produits forestiers autres que le bois d'œuvre. Il
s'agira en particulier de produits forestiers :

° à usage alimentaire (fruits, chenilles. champignons, etc.)
° à usage médicinal (feuilles, écorces, racines, etc.)
° à usage artisanal ou service (feuilles, lianes, tiges, etc.)

Après identification de ces produits, l'équipe socio-économique définira, avec la
Communauté locale des règles acceptables (périodes, distances de récolte etc.)
permettant à la Communauté locale d'exercer pleinement ces droits, sans toutefois gêner
SICOBOIS dans ces activités d'exploitation.

Néanmoins, pour des raisons évidentes de sécurité, la communauté évitera d'exercer ces
droits dans les blocs où l'exploitation est en cours.

3) Pratique de la chasse et de la pêche coutumières
Conformément au Code Forestier, SICOBOIS s'engage à garantir à la Communauté

concession.

1 2 3 4
M A 12
11 12 13 14,
Pal Le "M
21 22 23 | À
CALE X
31 32 33 34
AFIN ES
41 42 43 SICOBOIS
ds | À ul #
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°°?
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Cependant l'exercice de ce droit devra se faire dans les conditions définies par l'arrêté
n°014 du 24 avril 2004 relatif aux mesures d'exécution de la loi n° 82-002 portant
réglementation de la chasse d'une part et, d'autre part, dans le respect des conventions
internationales ratifiées par la RDC sur la protection des espèces menacées, en particulier
la CITES.

Sera ainsi affichées dans différents lieux publics, en particulier au bureau du Comité de
Gestion la liste des espèces animales qui ne peuvent être chassées.

En tout état de cause, SICOBOIS interdit à ses agents et à ses véhicules le transport
d'arme de chasse et de viande de brousse.

La Communauté locale s'engage à signaler toute personne qui s'adonne à la chasse où
pêche illégale dans la concession.

1 2 3 4 5 6 7 8 cc Tn d

_ M A Æ [A A |Æ |?
11 12 13 14 15 16 17 18 19_ 20
El" | Lmllklm| sy
21 22 23 24 25 26 27 28 29 30
EF 7 é X p LL | Y d 7 |
31 32 33 34 35 36 37 68 = 40
#| +414 © EVZN 19 Lu

a1 42 43 SICOBOIS ONG

L

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°° %%175
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Annexe 14 : Conditions d'accès négociées aux ressources financières par le CLG

Le fonds de développement local sert exclusivement aux objets cités dans le budget
prévisionnel global. En cas de recettes additionnelles, un avenant à l'accord de clauses
sociales est établi pour préciser l'affectation de cette recette dans le respect des
conditions réglementaires.

Pour des raisons pratiques, il est convenu que le fonds est conservé dans les comptes de
SICOBOIS et que le comité de gestion en assure la gestion.

Les 10% prévus en l’article 11 qui seront consignés à SICOBOIS afin de pouvoir
débuter les travaux des infrastructures.

Pour les dépenses liées aux investissements et à l'entretien des réalisations, des bons de
commande sont établis par le comité local de gestion. Ces bons sont liés à chaque
réalisation et indiquent la période prévue de livraison. Ils sont signés par un membre de
chaque partie prenante du CLG (communauté, entreprise forestière).

Les achats sont réalisés par SICOBOIS soit par le comité local de gestion selon le cas à
apprécier par les deux parties. Moyennant les factures d'achat pour justifier les dépenses.

La SICOBOIS et les membres du comité local de gestion se réservent le droit de
s'assurer eux-mêmes de la qualité et des prix des matériaux à Kinshasa avant
l'acquisition. Les dépenses liées aux déplacements des membres du comité local de
gestion sont imputables au fonds de fonctionnement.

Les livraisons de matériaux sont accompagnées de bons de livraison. Ces bons de
livraison sont signés pour réception des matériaux par des membres de l'équipe locale de
construction.

Des visites régulières, au moins à chaque phase clé du chantier, sont réalisées par des
membres des deux parties prenantes du CLG pour s'assurer de la qualité de la
construction et du respect du chronogramme de réalisation.

Les dépenses de fonctionnement du CLS et du CLG doivent faire systématiquement
l'objet d'un budget prévisionnel. Les sommes budgétisées peuvent être remises en espèce
au comité local de gestion qui en assure la gestion et la justification. Toute somme non
dépensée doit être reversée au compte de la communauté, toute dépense supplémentaire

« 2 3 4 5 6
cn | M À | ©: |#7

11 = 12 13 14, 15 16
cr É A À (M { [L
21 22 23 24 25 26
|A | € K H | &
31 32 33 34 35 36
41 42 43 SICOBOIS ONG

IS

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES PAS
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

doit être prise en charge, être compatible et éligible au budget de fonctionnement des
CLS/CLG. Toute somme dépensée doit être convenablement justifiée.

Une comptabilité dépense est tenue par chaque partie prenante et au moins une fois par
trimestre un rapprochement des deux comptabilités est réalisé. Il en est de même pour la
comptabilité des recettes calculées sur la base de la déclaration trimestrielle de bois
exploité à laquelle est appliquée le taux de redevance par essence convenu lors de la
négociation de l'accord de clauses sociales.

Tel qu'indiqué dans le plan de trésorerie indicatif de l'annexe 10, l'abondement au fonds
d'entretien est annuel ainsi que le remboursement de l'avance initiale, alors que la
constitution du fond de fonctionnement des CLS et CLG est trimestriel.

Trimestriellement, un suivi budgétaire de chaque réalisation et de chaque ligne budgétaire
est réalisé et transmis au comité local de suivi. Un état d'avancement de chaque
réalisation est également établi pour permettre d'apprécier le respect du chronogramme
de réalisation des réalisations.

Le document présentant les outils de gestion des CLG et CLS établi par la mission de
Facilitation sert de guide et de référence pour la gestion du fonds de développement.

Annuellement, un budget prévisionnel est établi pour fixer le montant de chaque ligne
budgétaire en tenant compte des hausses de prix et en veillant au respect du budget
prévisionnel global du fonds de développement.

Tout différend financier est traité en premier lieu au niveau du CLG, puis en cas de
désaccord au niveau du CLS et enfin par la juridiction la plus appropriée.

G CS
1 | 2 3 4 L_5 6 | 7 | 8 7
Ne M | ©, V2, A 24 5
El 12 13 ", 15 16 17 18 19 20
= LC al À (128 ( ei À Be Le ‘
21 22 23 24 25 26 27 28 29 30
CACHE Kk LHæ y |FIZ |W
#1 | 32 33 34 35 36 37 38 39 40
at Al ELA 279 LE
41 42 43 SICOBOIS | ONG 1 ‘
Je] ; ]u/ {

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°° 5554761
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04

Annexe 15 : Calcul prévisionnel des ressources au Fonds de développement

Comme indiqué lors des négociations, il est approuvé par tous que le cubage des grumes
est réalisé sous aubier et que les volumes indiqués dans le tableau de calcul du fond de
développement sont également sous aubier.

Par ailleurs, comme convenu lors de la négociation les prix unitaires par m° par essence
sont :

Montant de
N° Essence la ristourne
en $ par m3

1 SAPELLI 3
2 SIPO 4
3 TIAMA 2
4 KOSIPO 2
5 DIBETOU 2
6 TCHITOLA 2
7 NIOVE 2
8 IROKO 4
9 BOSSE 3
10 |PADOUK 2

1 2 3 4 5

"LA

CE N £ /?

11 12 13 14 15

= | CE | 12 18

21 22 23 24 25

© | 4 |< Æ€_]4

31 32 33 34 35

Fall) C7

7

41 42 43 SICOBOIS ONG

|, [WI 4

PET | &

T
ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °° #55?

CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Tableau : Prévision des contributions de SICOBOIS au Fonds de développement de la
Garantie 033/04 Groupement GUMBA-EBONGO

Ga/o- scœaS
Evdustiondes récites sur les 4 prerrières AAC

ar aevnas _
ses sn
re :
| Nonrbre de tiges | DENSITE Vie Votre aurre disporibiel Gefidertdæ | Vient | mare Montant
ESSENE 1 ne unitaire inertorié exploitatie
SEE Ts SL ES |
er —| "+ pes | a set a Te
as = ee . Pal _ Re
ES 5 el — E 0 : :
KOIFS KE = 63 LE] 35 ET L73 = z
DIEETOU 3 00 8 o2 26 C% -] ES
FOHLA 3 00 1 03 40 [22 = 2
INOÆ æo 08 5 38 HD45 (22 T =] 2
IRKO Î 1 o1 1 14 1844 É:72 947 | 4 37867
[BCOSSE CAR 4 00 7 02 317 De 15 S 476
h : | + mn ml où - ;
Soit 36 mB/ha
1 2 3 4 5
ï
M À Æ |
11 12 13 14, 15
au Le
a TC
21 22 23 24 25
F, i
A CA es X À
31 32 33 34 35
2 } ll LE F
] é
41 42 43 SICOBOIS ONG
K
LT.
rl IWlg

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °° °7%5
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

Annexe 16 : Facilités en matière de transport des personnes et des biens par le
concessionnaire forestier, SICOBOIS

Conformément à l'article 89, alinéa 3, point C, du Code Forestier, SICOBOIS s'engage à
faciliter l'embarquement à bord de ses moyens de transport d'un nombre limité des
personnes des communautés locales dont les forêts sont concernées par les quatre
premières assiettes annuelles de coupe du premier bloc quadriennal.

Ce transport est accordé à titre gratuit. Il sied de rappeler que les véhicules et les unités
flottantes ne sont pas préparés au transport de passagers et ne détiennent ni de
conditions ni d'assurances à cet effet. Ceci dit, et pour respecter certaines conditions
d'ordre pratique liées au respect du tonnage et aux impératifs sécuritaires, il a été convenu
de limiter ce transport à 5 personnes par ponton, selon les dispositions suivantes :

Ces personnes sont préalablement enregistrées par une personne désignée par le comité
local de gestion. Cette désignation fera l’objet d'un échange de courrier entre le comité
local de gestion et l’entreprise. La personne désignée remet à chaque personne
enregistrée une note attestant qu'elle a été autorisée de voyager à bord des moyens de
transport du concessionnaire forestier.

Avant l'embarquement, le passager signe une décharge dans laquelle il reconnaît que la
Société n'a aucune responsabilité sur sa sécurité pendant toute la durée du voyage, y
compris lors de l'embarquement et le débarquement.

Chaque passager peut transporter avec soi une charge ne dépassant pas le poids de
cinq sacs de manioc soit 250 kg. Une fois à bord, le passager est le seul responsable
de la surveillance de ses biens, ce qui vaut dire que le concessionnaire forestier ne peut
pas être tenue responsable en cas de perte ou disparition.

La facilité de transport ne peut pas être confondue à la prise en charge par la société. De
ce fait, toute personne à qui cette facilité a été accordée, libère le bateau dès l'arrivée à
destination pour un endroit de sa convenance.

Point de déplacement (point de départ et point d'arrivée) :
Le déplacement des membres de la communauté locale s'effectuera une fois par mois
dans les villages au port de l'ONATRA de Lisala. La communauté locale est tenue au
respect du tonnage ou à la capacité de chargement de véhicule lequel ne doit pas
dépasser 5 tonnes des produits agricoles transportés à bord du véhicule. LEE

1 2 3 4 5 6 KA 8 |}
on [M 14 e_|/7 À À
11 12 13 14 15 6 7 18
- [Ein | Lim LE |
21 2 23 24 25 26 27 28 29 30
ee LE x [HW lwIF |? [W
31 32 33 34 35 36 37 38 39 40
FIHAT JE des
ai 42 43 SICOBOIS ONG
f-la IWT#

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°#° 58546
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE

SICOBOIS GA 33/04

En cas d’accident survenu, la société décline toute sa responsabilité. Notons également
que les camions grumiers ne sont autorisés de transporter les passagers, ni leurs
marchandises.

Annexe 17 : Délégation de signature du concessionnaire

PROCURATION SPECIALE

Je souvigné, Alain SOMJA, Administrateur Gérant de la Société Industrielle Congolaise de
Bois, en sigle « SICOBOIS » SPKL, ayant son siège social À Kinshasa. sise avenue
Kimgabun n° 781$, Quarier Kingahwn dans Is Commune de Limete, Immariculée a
Nouveau Rogisre de Commerce de Maiadi sous n°493, Ideification Narioeale n° AD6293V.
auorse par la présente Monsieur Pierre LOUIS LEZIN, Directeur d'Exploitation, de
signer la clause sociale de cahier des charger de contrat de la, Concession forestière GA n°
03344 de groupement GUMHA-EBONGO, du Territoire de Lisala, Disnict de la Mons
dans Province de l'Equateus

NA : Ce procuration Spéciale ent valable que pour cet opération

Fair à Kinshasa Le 25 Novembre 2013

ACCORD CONSTITUANT LA CLAUSE SOCIALE DU CAHIER DES °°°"
CHARGES DU CONTRAT DE CONCESSION FORESTIERE; TITRE
SICOBOIS GA 33/04
Annexe 18 : Procès-verbaux de l'installation des comités locaux de suivi et de
gestion.
Procès-verbal d'installation par l'Administrateur du Territoire du Comité de gestion de la

clause sociale du cahier des charges pour le compte du Groupement GUMBA-EBONGO
(Province de l'Equateur District du MONGALA Territoire de LISALA)

Comité de gestion

N° Nom Fonction Signature

01 | NDAMBA LIBONGA Conseiller AMEL
=
02 | ESOMBA LIKOKO Conseiller ASS e:

su
03 | EGBANGO NZUMBA Conseiller
04 | NDONGABI LIBOLA Trésorier

05 | NGANZOA AGWANGALE | Conseiller

06 | ANZILOA ELOMBO Conseiller

07 | MOKONGO NZILI Conseiller

08 | MOGAMA MANGAMBI Conseiller

09 | MOBELE AMBUNGA Président

10 | MAKOSA YOGO secrétaire
BaiExs LUTNES Délégué
1 : Ve 4 SICOBOIS

1 2 3 4
er M À VE ÿ7
11 12 13 14
x II L
21 22 23 24
CA Ex Æ x À
31 32 33 34
AAA AN
41 42 43 SICOBOIS
Je, IWT Y

En date de ce ebi.ALr2018 Monsieur Roger LIBWELO Mata MUPOTI. Administrateur du
Territoire de LISALA, a officiellement mis en place le comité de gestion précédent pour la
concession 033/04 SICOBOIS.

Procès-verbal d'installation par l'Administrateur du Territoire du Comité de suivi de la
clause sociale du cahier des charges pour le compte du Groupement GUMBA-EBONGO
(Province de l'Equateur District du MONGALA Territoire de LISALA)

(Province de l'Equateur District du MONGALA Territoire de LISALA)

Comité de Suivi

N° | Nom Fonction | Signature
ot Roger DEWELO Mata Président
02 | MOLOFA EKOMBO membre
03 | MONGOMO NDOMBE membre
04 | GBAMBULU MAKOSA membre
05 | MANZABE PELA membre
06 | MASONGO MOBUKU membre
07 | MOTAKU MANZELEA membre
08 | MBIDA NÉNDOLA membre
09 | MONGAMBO HP MYEHE | membre
10 | KENGE MAMBENGEA membre
PARLE eoAA-k [PE
2 3 4 5
n|4 |e |»
12 13 14 15

31 32 33 34
F| 4 Al Æ&
41 42 43 SICOBOIS ON:

sIWTY

RFA RREEE

| | | | .
Copie “RENDU BE LA - NON BE NEGOCIATION | DE
L'acce # re EU ee
Des GES -)0 CONTEAT bE SSIDN FERESTIELE ENT
SICOBUS DIUNE PART ÊT_LA CMAUNAUTE Des GRPUPENENT
Gui -EBCNGO D'A

= ma de L'édmimabantéun du Tanite SEAT
L'AT vite La Gonmumaute Lente aie bien 1e

NL. 0e LOL à

part 2 NET

Len parles prima

Dénrhe mes Lin
sk SPÈRS
ppt ucene di te _ Régedes
d ss ca pie
+ DELLE. #6 “éhtemin Le ce PER j 1

t 1 |)

| HUE 7»

É + ; A
Em aa pe PA

ALBELE. BUG “lip NGC Es
a Len  Stcopais | de eurdr, de membre
Pr > el lettre di etc aneriertas
à. mérmelne Ale Zu ucbne Wabsence
ing BOMLE A. [

1 1 i #1

r

L

Liste des présences à la réunion de négociation de l'accord clause sociale 033/04
SICOBOIS au 257.42/2013

Pour la communauté locale

N° Nom post-noms

Titre

Signature

( MOKULA MONGENGE J.Paul

Chef de Groupement GUMBA-

EBONGO 24

(E]

BAKOSA YOGO

Chef de terre LIKENGO, secrétaire
comité local de gestion et conseiller |

A

ANGBALU MONGOMO

Chef de localité LIKENGO

4 EKANGA MONAMA Chef de terre BOKALAKITI
po
FH] MOKITI NDONGU Chef de localité BOKALAKITI A

—
6 LIKIMBA MALIBA

Chef de terre BOMOLE 2

3 NGBALOMA LEBO Chef de localité BOMOLE 2 AH}
8 ABONGE DEY Chef de terre BONGAMBOLA
9 AFODIKO ATANGU

10 BAMBE ZUBU

Chef de terre DIOBO et Porte parol
du comité local de négociation

Chef de localité BONGAMBOLA | #7

il NZULA NGOLU

Chef de localité DIDBO

2 lALI MOSUKL

Chef de terre LIKASA et Président
du comité local de négociation

let:

13 MODUBA PESO

Chef de localité LIKASA

14 LIKUNDU TASAKO

il

Chef de terre BOBELE

+
15 MALEBO ANGBONGAMBAI

Chef de localité BOBELE

16 MOKPOLEA MONDOBA

|
Chef de terre NGUMBA NGALE 1

17 MBUDU KOKOMOTO

=
Chef de terre NGUMBA NGALE 1

18 MATETE MBADI

Chef de localité NGUMBA NGLE!
et Conseiller comité local de

kr

19 LUNGU AY APONO

Chef de terre BOLMOLE 1

Es
ch
si
ke

20 MANDEBO MBOLI

Chef de localité BOLMOLE 1

_
21 AMIDO MONDOSE

Chef de terre NGUMBA NGALE 2

-
Ge

L
22 MABOMEA EKPENGELELE

Chef de localité NGUMBA NGALE
D

05112 l£042

23 MAMBENGEA BIKA

Chef de terre NGALE

AYAPONO MAMBENGEA

Chef de localité NGALE

MOLOFA EKOMBO

MONGOMO NDOMBE

GBAMBULU MAKOSA

NDAMBA MWAKO

NDAMBA LIBONGA

ESOMBA LIKOKO

MANZABE PELA

Membre du comité local de suivi

a

EE

Membre du comité local de suivi

Membre du comité local de suivi

Conseiller du comité local de
négociation

Conseiller du comité local de
gestion

Conseiller du comité local de
gestion

Membre du comité local de suivi LAag:

EGBANGO NZUMBA

Conseiller du comité local de
négociation et de gestion

MASONGO MOBUKU

Membre du comité local de suivi

(ie

NDONGABI LIBOLA

Trésorier du comité local de gestion

MOTAKU MANZELEA

Membre du comité local de suivi

NGANZOA AGWANGALE

Conseiller du comité local de
gestion

MBIDA NONDOLA

Membre du comité local de suivi

ANZILOA ELOMBO

Conseiller du comité local de
négociation et de gestion

MONGAMBO TA MOMIE

Membre du comité local de suivi

Conseiller du comité local de

MOKONGO NZILI a #7
stion w7 LI
MOGAMA MANGAMBI Conseiller du comité local de L 7] 70) 7)
gestion
4 7]
MOBELE AMBUNGA Président du comité local de gestion 27 dal

KENGE MAMBENGEA

Membre du comité local de suivi

—__

Liste des présences à la réunion de négociation de l'accord clause sociale 033/0: NDS
SICOBOIS au @%.1./.212013 PSS 6e

Û DE 4e)
pour  @ffarel, £ SA |
N°_ [Nom post-noms Titre \ VA I
49 — : LS TER SF

RoGER trhuelLe KATA #1 ss Nec
es

50 [NCBANCELE RoNCOLE  |Chef di sein

_|Poho_Monganxa ÆnVironnraeut
M —

52 AUGUST Lo4gEle- ex -Gepnér |e P Ehrwnnemen]

53 (Sao, Sons: dsAngerencs (PETER DE —

| ST LaTur ASE
a nn EE
TT THARUE- Mira wusse. CP /AUR Pole. Tr.
sÉ lreis hs Direct. Enptilrhn
RP ! ml
CRE JefP RE ko LP RAS

se Wrntala Sukele fesses PAT

Liste des présences à la réunion de négociation de l'accord clause sociale 033/04
SICOBOIS au &...44.12013

Pour la communauté locale

N° Nom post-noms Titre Signature
. . = Chef de Groupement GUMBA-
1 MOKULA MONGENGE J.Paul EBONGO

2 BAKOSA YOGO Chef de terre LIKENGO, Secrétaire
comité local de gestion et conseiller p,

3 ANGBALU MONGOMO Chef de localité LIXENGO

4 EKANGA MONAMA Chef de terre BOKALAKITI «a
= _—

S MOXKITI NDONGU Chef de localité BOKALAKITI EC 2

6 LIKIMBA MALIBA Chef de terre BOMOLE 2

—+ —

7 NGBALOMA LEBO Chef de localité BOMOLE 2

|

8 ABONGE DEY Chef de terre BONGAMBOLA

9 AFODIKO ATANGU

Chef de localité BONGAMBOLA

Chef de terre DIOBO et Porte parole

du comité local de négociation } Æ
11 NZULA NGOLU Chef de localité DIDBO LE a

10 BAMBE ZUBU

: : Chef de terre LIKASA et Président
2 ] #
12 PALLMOSURU du comité local de négociation TZ :
13 MODUBA PESO Chef de localité LIKASA de

14 LIKUNDU TASAKO Chef de terre BOBELE

15 MALEBO ANGBONGAMBAI Chef de localité BOBELE [Se
16 MOKPOLEA MONDOBA Chef de terre NGUMBA NGALE 1 7

17 MBUDU KOKOMOTO Chef de terre NGUMBA NGALE 1

Chef de localité NGUMBA NGLEI

15 MALERE MBSRI et Conseiller comité local de

19 LUNGU AYAPONO : - Chef de terre BOLMOLE 1
20 MANDEBO MBOLI Chef de localité BOLMOLE 1
21 AMIDO MONDOSE Chef de terre NGUMBA NGALE 2

Chef de localité NGUMBA NGALE
2

22 MABOMEA EKPENGELELE

©
Ds]

MAMBENGEA BIKA

oél 12 JRet

Chef de terre NGALE

24 AYAPONO MAMBENGEA Chef de localité NGALE

25 MOLOFA EKOMBO Membre du comité local de suivi

26 MONGOMO NDOMBE Membre du comité local de suivi

27 GBAMBULU MAKOSA Membre du comité local de suivi

28 NDAMBA MWAKO Conseiller du comité local de
négociation

9 NDAMBA LIBONGA Conseiller du comité local de
gestion

30 ESOMBA LIKOKO Conseiller du comité local de

gestion

MANZABE PELA

Membre du comité local de suivi

EGBANGO NZUMBA

Conseiller du comité local de
négociation et de gestion

MASONGO MOBUKU

Membre du comité local de suivi

34 NDONGABI LIBOLA Trésorier du comité local de gestion ,
35 MOTAKU MANZELEA Membre du comité local de suivi a mu
Li —+— n +
36 NGANZOA AGWANGALE Conseiller du comité local de f)
gestion [9
37 MBIDA NONDOLA Membre du comité local de suivi
3e ANZILOA ELOMBO Conseiller du comité local de
négociation et de gestion
39 MONGAMBO JAI HENEHE Membre du comité local de suivi
40 MOKONGO NZILI Conseiller du comité local de
gestion
4 MOGAMA MANGAMBI Conseiller du comité local de
gestion
42 MOBELE AMBUNGA Président du comité local de gestion
43 KENGE MAMBENGEA Membre du comité local de suivi

Po

Liste des présences à la réunion de négociation de l'accord clause sociale 033/04
SICOBOIS au 26../,42.12013

ur les autorités Officielles

N°

Nom post-noms

Titre

WA Li'buelo M: MoPoTi
l

Administrateur du Territoire

35 KGSaNCELE MONGOLE  |Chef du Secteur
< Coordonateur de
46 Megane FI l'environnement ps WI
=
47 HoEBe me - Gen Co |Chef de poste environnement En”
as [MORAMAIDA Tastrn

Secrétaire du Territoire a SR

LS J'éxtacpaust ( StcoboisO

Lez ur Drcolen. d'Ergbihe les ,
ef lol te Chef dx Rampe

Mautalas fokPe le

CRD
Liste des présences à la réunion de négociation de l'accord clause sociale 033/04
SICOBOIS au @6./.A£/2013

pour les observateurs

N°_ [Nom post-noms Titre Signature

5 facqus SONG nennn. PAPE |

5 : | Zn) |
 Marcise- FL TASUGE. | CP/ A e(p.rdn. al
JUS Ti. NLAP'AM'AGA | PA STE R Per.

7 |p4RmgE - LENEO-MAKA | ISUPLE (hu

® |wotaoko - AnoBkau las. Ar Lu

Programme prévissionnel de la réunion de négociation

=
Jeudi 05 décembre 2013
|

Thème Intervenant Horaire
Accueil des participants/ café Organisation 10H00 11H00

Prière et Hymne National 11H00 11H05
Mot du Chef de Groupement MOULE MONGENGE 11H05 11H10

[J-Paul

Mot de la mission de facilitation Batekolo 11H10 11H20
Mot de SICOBOIS Pierre Louis Lezin 11H20 11H25
Mot de l'Administrateur du Territoire AT 11H25 11H35 |
Présentation des participants Participants 11H35 11H50
[Présentation du programme Batekolo 11H50 11H55
Identification des parties prenantes aux négociation |Batekolo 11H55 12H10
Rappel de la problèmatique BOLEKO 12H10 12H25
Rappel sur la présentation des volumes et ressources |A pELE 12H25 12H40
prévissionnelles
[Présentation des infrastructures retenues Batekolo 12H40 13H00
Présentation du budget équilibré Batekolo 13H00 13H10
Présentation du planing des réalisations Batekolo 13H10 13H20
Synthèse et Cloture de la réunion Batekolo

Repas

13H40

13H20 13H40
EST

Vendredi 06 décembre 2013

Acceuil des participants Organisation 8H50 9H20
Lecture de la clause sociale Administration forestière 9H230 10H15

Signature de l'accord clause sociale

Les parties prénantes

Pause-café

Mise en place officielle des comités AT 16H00 16H15
Mot du chef de groupement un MENGENGE 16H15 16H20
[Mot SICOBOIS BOLEKO 16H20 16H25 |
Cloture de la réunion AT 16H25 16H30

Ê [16H25

Repas et retour dans les villages 16H30

